Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 6/29/2021.
• Claims 1, 3-6, 8-12 are now allowed; claims 2 and 7 have been canceled.

Response to Arguments
• Applicant’s arguments, see pages 6-7, filed 6/29/2021, with respect to claims 1, 6,and 11 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of said claims has been withdrawn. 

Allowable Subject Matter
• Claims 1, 3-6, 8-12 are allowed and renumbered as claims 1-10 respectively.
---The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searched fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “inputting the text information into a pre-trained deep learning model to obtain the operation instruction, wherein the deep learning model is a similarity degree calculation formula, the similarity degree calculation formula being configured to calculate a similarity degree between a character of a first language translated from words of a second language in the operation instruction, and the text information” as cited in claim 1. The same also applies to claims 6 and 11 (renumbered as claims 5 and 9 respectively) due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674